         Case 1:19-cv-05578-SLC Document 36 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JUAN DE DIOS DE LUNA,

                              Plaintiff,

       -v-
                                                       CIVIL ACTION NO.: 19 Civ. 5578 (SLC)

                                                              SETTLEMENT APPROVAL
PARKOFF OPERATING CORP, NETHERLAND
PROPERTY ASSETS LLC, and MAYER BRANDWEIN,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 35), and have now submitted a joint Letter-Motion

in support of settlement (ECF No. 34) and proposed settlement agreement (ECF No. 34-1) for

approval under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Courts

generally recognize a “strong presumption in favor of finding a settlement fair” in FLSA cases like

this one, as courts are not in as good a position as the parties to determine the reasonableness

of a FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15 Civ. 327 (JLC), 2015 WL 7271747, at

*4 (S.D.N.Y. Nov. 6, 2015) (citation omitted).

       Having carefully reviewed the joint letter-motion in support of settlement, the settlement

agreement and accompanying exhibits, the Court finds that all of the terms of the proposed

settlement, including the allocation of attorneys’ fees and costs, appear to be fair and reasonable

under the totality of the circumstances and in light of the factors enumerated in Wolinsky v.
           Case 1:19-cv-05578-SLC Document 36 Filed 11/10/20 Page 2 of 2




Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly, the Court approves the

settlement.

         This action is dismissed with prejudice and without costs except as may be stated in the

settlement agreement. The Court will retain jurisdiction to enforce the settlement agreement.

Any pending motions are moot. The Clerk of Court is respectfully requested to close ECF Nos. 32

and 34 and to close this case.


Dated:          New York, New York
                November 10, 2020

                                                    SO ORDERED

                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
